 


113 HR 765 IH: Water Infrastructure Resiliency and Sustainability Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 765 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mrs. Capps introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Administrator of the Environmental Protection Agency to establish a program of awarding grants to owners or operators of water systems to increase resiliency or adaptability of the systems to any ongoing or forecasted changes to the hydrologic conditions of a region of the United States. 
 
 
1.Short titleThis Act may be cited as the Water Infrastructure Resiliency and Sustainability Act of 2013.
2.Water infrastructure resiliency and sustainability
(a)DefinitionsIn this section:
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
(2)Hydrologic conditionsThe term hydrologic conditions means the quality, quantity, or reliability of the water resources of a region of the United States.
(3)Owner or operator of a water system
(A)In generalThe term owner or operator of a water system means an entity (including a regional, State, Tribal, local, municipal, or private entity) that owns or operates a water system.
(B)InclusionThe term owner or operator of a water system includes—
(i)a non-Federal entity that has operational responsibilities for a federally, tribally, or State-owned water system; and
(ii)an entity established by an agreement between—
(I)an entity that owns or operates a water system; and
(II)at least one other entity.
(4)Water systemThe term water system means—
(A)a community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f));
(B)a treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)), including a municipal separate storm sewer system (as such term is used in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.));
(C)a decentralized wastewater treatment system for domestic sewage;
(D)a groundwater storage and replenishment system;
(E)a system for transport and delivery of water for irrigation or conservation; or
(F)a natural or engineered system that manages floodwaters.
(b)ProgramThe Administrator shall establish and implement a program, to be known as the Water Infrastructure Resiliency and Sustainability Program, under which the Administrator awards grants in each of fiscal years 2014 through 2018 to owners or operators of water systems for the purpose of increasing the resiliency or adaptability of the systems to any ongoing or forecasted changes (based on the best available research and data) to the hydrologic conditions of a region of the United States.
(c)Use of fundsAs a condition on receipt of a grant under this section, an owner or operator of a water system shall agree to use the grant funds exclusively to assist in the planning, design, construction, implementation, operation, or maintenance of a program or project that meets the purpose described in subsection (b) by—
(1)conserving water or enhancing water use efficiency, including through the use of water metering and electronic sensing and control systems to measure the effectiveness of a water efficiency program;
(2)modifying or relocating existing water system infrastructure made or projected to be significantly impaired by changing hydrologic conditions;
(3)preserving or improving water quality, including through measures to manage, reduce, treat, or reuse municipal stormwater, wastewater, or drinking water;
(4)investigating, designing, or constructing groundwater remediation, recycled water, or desalination facilities or systems to serve existing communities;
(5)enhancing water management by increasing watershed preservation and protection, such as through the use of natural or engineered green infrastructure in the management, conveyance, or treatment of water, wastewater, or stormwater;
(6)enhancing energy efficiency or the use and generation of renewable energy in the management, conveyance, or treatment of water, wastewater, or stormwater;
(7)supporting the adoption and use of advanced water treatment, water supply management (such as reservoir reoperation and water banking), or water demand management technologies, projects, or processes (such as water reuse and recycling, adaptive conservation pricing, and groundwater banking) that maintain or increase water supply or improve water quality;
(8)modifying or replacing existing systems or constructing new systems for existing communities or land currently in agricultural production to improve water supply, reliability, storage, or conveyance in a manner that—
(A)promotes conservation or improves the efficiency of utilization of available water supplies; and
(B)does not further exacerbate stresses on ecosystems or cause redirected impacts by degrading water quality or increasing net greenhouse gas emissions;
(9)supporting practices and projects, such as improved irrigation systems, water banking and other forms of water transactions, groundwater recharge, stormwater capture, groundwater conjunctive use, and reuse or recycling of drainage water, to improve water quality or promote more efficient water use on land currently in agricultural production;
(10)reducing flood damage, risk, and vulnerability by—
(A)restoring floodplains, wetlands, and uplands integral to flood management, protection, prevention, and response;
(B)modifying levees, floodwalls, and other structures through setbacks, notches, gates, removal, or similar means to facilitate reconnection of rivers to floodplains, reduce flood stage height, and reduce damage to properties and populations;
(C)providing for acquisition and easement of flood-prone lands and properties in order to reduce damage to property and risk to populations; or
(D)promoting land use planning that prevents future floodplain development;
(11)conducting and completing studies or assessments to project how changing hydrologic conditions may impact the future operations and sustainability of water systems; or
(12)developing and implementing measures to increase the resilience of water systems and regional and hydrological basins, including the Colorado River Basin, to rapid hydrologic change or a natural disaster (such as tsunami, earthquake, flood, or volcanic eruption).
(d)ApplicationTo seek a grant under this section, the owner or operator of a water system shall submit to the Administrator an application that—
(1)includes a proposal of the program, strategy, or infrastructure improvement to be planned, designed, constructed, implemented, or maintained by the water system;
(2)cites the best available research or data that demonstrate—
(A)the risk to the water resources or infrastructure of the water system as a result of ongoing or forecasted changes to the hydrological system of a region, including rising sea levels and changes in precipitation patterns; and
(B)how the proposed program, strategy, or infrastructure improvement would perform under the anticipated hydrologic conditions;
(3)explains how the proposed program, strategy, or infrastructure improvement is expected—
(A)to enhance the resiliency of the water system, including source water protection for community water systems, to the anticipated hydrologic conditions; or
(B)to increase efficiency in the use of energy or water of the water system; and
(4)describes how the proposed program, strategy, or infrastructure improvement is consistent with an applicable State, tribe, or local climate adaptation plan, if any.
(e)Priority
(1)Water systems at greatest and most immediate riskIn selecting grantees under this section, subject to subsection (h)(2), the Administrator shall give priority to owners or operators of water systems that are, based on the best available research and data, at the greatest and most immediate risk of facing significant negative impacts due to changing hydrologic conditions.
(2)GoalsIn selecting among applicants described in paragraph (1), the Administrator shall ensure that, to the maximum extent practicable, the final list of applications funded for each year includes a substantial number that propose to utilize innovative approaches to meet one or more of the following goals:
(A)Promoting more efficient water use, water conservation, water reuse, or recycling.
(B)Using decentralized, low-impact development technologies and nonstructural approaches, including practices that use, enhance, or mimic the natural hydrological cycle or protect natural flows.
(C)Reducing stormwater runoff or flooding by protecting or enhancing natural ecosystem functions.
(D)Modifying, upgrading, enhancing, or replacing existing water system infrastructure in response to changing hydrologic conditions.
(E)Improving water quality or quantity for agricultural and municipal uses, including through salinity reduction.
(F)Providing multiple benefits, including to water supply enhancement or demand reduction, water quality protection or improvement, increased flood protection, and ecosystem protection or improvement.
(f)Cost-Sharing
(1)Federal shareThe share of the cost of any program, strategy, or infrastructure improvement that is the subject of a grant awarded by the Administrator to the owner or operator of a water system under subsection (b) paid through funds distributed under this section shall not exceed 50 percent of the cost of the program, strategy, or infrastructure improvement.
(2)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of a program, strategy, or infrastructure improvement proposed by a water system in an application submitted under subsection (d), the Administrator shall—
(A)include the value of any in-kind services that are integral to the completion of the program, strategy, or infrastructure improvement, including reasonable administrative and overhead costs; and
(B)not include any other amount that the water system involved receives from the Federal Government.
(g)Report to CongressNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter, the Administrator shall submit to the Congress a report on progress in implementing this section, including information on project applications received and funded annually.
(h)Authorization of Appropriations
(1)In generalTo carry out this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2014 through 2018.
(2)LimitationOf the amount made available to carry out this section for a fiscal year, not more than 20 percent may be made available to grantees for activities described in subsection (c)(10) (relating to reducing flood damage, risk, and vulnerability). 
 
